DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Arvesen on April 28, 2022.
1.	(Currently Amended)	A method for indexing a file with an intelligent assistant device, the method comprising:
detecting, by an input interface in an electronic device, a conversation having at least one user;
responsive to the detecting of the conversation having the at least one user, monitoring, by the electronic device, the conversation for a file associated with the conversation;
responsive to identifying the file in the monitored conversation, mining, by the electronic device, the conversation for contextual keywords associated with the file;
determining whether content keywords exist in the file;
responsive to determining that the content keywords exist in the file, indexing, by the electronic device, the file separate from the conversation by marking the file with an index including the contextual keywords mined from the conversation; and
in response to a query, searching for the file based on the index.
2.	(Currently Amended)	The method of claim 1, wherein the mining the conversation comprises:
responsive to an existence of the content keywords, identifying content keywords matching the contextual keywords;
detecting a frequency of matching content keywords; and
filtering less relevant contextual keywords based on the detected frequency.
3.	(Currently Amended)	The method of claim 2, further comprising:
detecting an existence of another conversation about the file;
responsive to the existence of another conversation, mining the other conversation for additional contextual keywords associated with the file; and
updating the index for the file with the additional contextual keywords mined from the other conversation, and filtering the less relevant contextual keywords from the index based on whether they appear in the other conversation.


4.	(Currently Amended)	The method of claim 1, wherein the mining the conversation comprises:
in response to exist, detecting a frequency of the contextual keywords; and
filtering less relevant contextual keywords based on the detected frequencies.
5.	(Previously Presented)	The method of claim 4, further comprising:
detecting an existence of content keywords in an update to the file;
responsive to the existence of content keywords in the update to the file, mining the conversation for additional contextual keywords associated with the file; and
indexing the additional contextual keywords to the file.
6.	(Previously Presented)	The method of claim 1, further comprising: 
sending the index to a cloud database, wherein the file is accessible via a third-party application, and sending content of the file to a local device.
7.	(Currently Amended)	A computer program product residing on a non- transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising:
detecting, via an input interface, a conversation having at least one user;
responsive to the detecting the conversation having the at least one user, monitoring the conversation for a file associated with the conversation;
responsive to identifying the file in the monitored conversation, mining the conversation for contextual keywords associated with the file;
determining whether content keywords exist in the file;
responsive to determining that the content keywords exist in the file, indexing the file separate from the conversation by marking the file with an index including the contextual keywords mined from the conversation; and
in response to a query, searching for the file based on the index.
8.	(Currently Amended)	The computer program product of claim 7, wherein the mining the conversation comprises:
responsive to an existence of the content keywords, identifying content keywords matching the contextual keywords;
detecting frequencies of matching content keywords; and
filtering less relevant contextual keywords based on the detected frequencies.
9.	(Currently Amended)	The computer program product of claim 8, further comprising:
detecting an existence of another conversation about the file;
responsive to the existence of another conversation, mining the other conversation for additional contextual keywords associated with the file;
updating the index for the file with the additional contextual keywords mined from the other conversation; and
filtering the less relevant contextual keywords from the index based on whether they appear in the other conversation.



10.	(Currently Amended)	The computer program product of claim 7, wherein the mining the conversation comprises:
[[to]] in response to exist, detecting frequencies of contextual keywords; and
filtering less relevant contextual keywords based on the detected frequencies.
11.	(Previously Presented)	The computer program product of claim 10, further comprising:
detecting an existence of content keywords in an update to the file;
responsive to the existence of content keywords in the update to the file, mining the conversation for additional contextual keywords associated with the file; and
indexing the additional contextual keywords to the file.
12.	(Previously Presented)	The computer program product of claim 7, further comprising:
sending the index to a cloud database, wherein the file is accessible via a third-party application, and sending content of the file to a local device.
13.	(Currently Amended)	An intelligent assistant device for conversation-based indexing and searching of a file, the intelligent assistant device comprising:
an interface configured to detect a conversation having at least one user;
a processor configured to:
responsive to the detecting the conversation having the at least one user, monitor the conversation for a file associated with the conversation;
responsive to identifying the file in the monitored conversation, mine the conversation for contextual keywords associated with the file;
determine whether content keywords exist in the file;
responsive to determining that the content keywords exist in the file, index the file separate from the conversation by marking the file with an index including the contextual keywords mined from the conversation; and
in response to a query, search for the file based on the index.
14.	(Currently Amended)	The intelligent assistant device of claim 13, wherein the processor mines the conversation by:
responsive to existence of the content keywords, identifying content keywords matching the contextual keywords;
detecting a frequency of matching content keywords; and
filtering less relevant contextual keywords based on the detected frequency. 
15.	(Currently Amended)	The intelligent assistant device of claim 14, wherein the processor is further configured to: 
detect an existence of another conversation about the file; 
responsive to the existence of another conversation, mine the other conversation for additional contextual keywords associated with the file; and 
update the index for the file with the additional contextual keywords mined from the other conversation, and 
filter the less relevant contextual keywords from the index based on whether they appear in the other conversation.


16.	(Currently Amended)	The intelligent assistant device of claim 13, wherein the processor mines the conversation by:
in response to exist, detecting a frequency of the contextual keywords; and
filtering less relevant contextual keywords based on the detected frequencies.
17.	(Previously Presented)	The intelligent assistant device of claim 16, wherein the processor is further configured to:
detect an existence of content keywords in an update to the file;
responsive to the existence of content keywords in an update to the file, mine the conversation for additional contextual keywords associated with the file; and
index the additional contextual keywords to the file.
18.	(Previously Presented)	The intelligent assistant device of claim 13, where the processor is further configured to:
sending the index to a cloud database, wherein the file is accessible via a third-party application, and sending content of the file to a local device.
19.	(Currently Amended)	The method of claim 1, wherein the detecting the conversation comprises detecting speech from the at least one user. 
20.	(Currently Amended)	The method of claim 1, wherein the indexing comprises updating the file with metadata based on the contextual keywords mined from the conversation.



Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Cookson et al. (Pub. No. US 2016/0259778) teaches the system uses a set of rules, looking for patterns and features to identify possible segment delimiters. For example, typically greetings occur at the beginning, often on a single line, include text such as “Hi”, “Good morning”, etc. and frequently contain the first name, or nick name, of a recipient. The system also uses previous communications from the sender to identify identical sections of text to recognize a possible email signature and/or disclaimer. Once the system has collected a series of possible segment delimiters, each with varying confidence depending on how it was determined, a voting algorithm is used to conclude any distinct segments.
deVille et al. (Pub. No. US 2014/0188830) teaches identifying data files that have a common characteristic are provided. A plurality of data files are received. The plurality of data files include one or more data files having the common characteristic. A list of key terms is generated from the plurality of data files. Data files from the plurality of data files that have an association with a social community are identified, where the social community is defined by one or more features. The list of key terms is updated based on an analysis of the identified features. The updated list of key terms is used to identify other data files that have the common characteristic.


Quatrano (Pub. No. US 2014/0280602) teaches capturing, via a server, a communication between a plurality of participants via computing devices of the participants and utilizing a communication tool associated with the computing devices. The server links the communication to a collaboration thread that is accessible by each participant via a computing device of each participant, where the collaboration thread includes a container object that provides access to stored content associated with each communication linked to the collaboration thread. The server further notifies each participant of the collaboration thread including an indication that the collaboration thread has been revised based upon the linking of the communication to the collaboration thread.
Zhang et al. (Pat. No. US 8,650,159) teaches managing data in cloud storage using deduplication techniques. At least one unique segment of data is received from at least one backup source. The at least one unique segment of data is written to at least one container file associated with the at least one back up source. An index file is created for the at least one container file. The index file includes information regarding the unique segments of data. A plurality of the unique segments of data is transmitted from the at least one container file as an object to a virtual container on cloud storage. A virtual container is composed of an index file and one or more container files, and the index file and each container file are stored as individual cloud storage objects. Spatial locality of the plurality of unique segments of data is maintained in cloud storage



Chung et al. (Pub. No. US 2012/0084291) teaches indexing the content items in
a content index according to various identifiers having an identifier weight indicating the
predicted relevance if a token of a query matches the identifier. Candidate content items
may then be presented as search results sorted by the aggregated identifier weights of
the matching identifiers, thereby promoting highly relevant content items and demoting
incidentally matching content items. Additional adjustments may be made (e.g.,
promoting content items that match a particularly infrequent token or that match a
phrase in the query).
	Abbott et al. (Pub. No. US 2012/0215786) teaches a search subsystem performs the indexing of attachment content and requires that items to be indexed are stored as files in the file system. Indexing of the content of the extracted attachments may be performed as is known in the art by a search subsystem. The search subsystem stores the indexed attachment content into an index that is specific to the email account to which the email including the attachment was addressed. The identifier specifies the
email to which the attachment was attached. The identifier may be provided by the mail
server and uniquely identifies the email in the context of emails received by the mail server.
Mueller et al. (Pub. No. US 2005/0027708) teaches collaboration framework providing access to a number of collaboration services to allow the scheduling and launch of collaboration sessions, to allow connection to a disparate range of collaboration services (and to limit access to particular services depending on the participants in a session and their individual access rights and abilities). The framework  may provide for the tracking and auditing of collaboration sessions, so, for example, information about sessions (e.g., transcripts of chat sessions, documents that are used or edited in a virtual meeting, or audio or video files) are properly stored and indexed so that they can be located and used later.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 10 January 2022, in view of the prosecution history, the updated search and examination, and the available prior art, and the interview dated 28 April 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 7, and 13.
Other dependent claims are also allowed based on their dependencies on claims 1, 7, and 13.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published sapplications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                            April 29, 2022